Exhibit 10.2

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Agreement”) entered into as of the 12th day of
February, 2008 by and between PENTAX Corporation, a corporation organized and
existing under the laws of Japan, having its registered office at 2-36-9,
Maeno-cho, Itabashi-ku, Tokyo 174-8639, Japan (“PENTAX”) and
Vision-Sciences, Inc., a Delaware corporation, having its principal place of
business at 40 Ramland Road South, Orangeburg, New York 10962, U.S.A. (“VSI”).

 

WHEREAS, PENTAX and VSI entered into the agreement on the 10th day of November,
2004 in connection with the CMOS patents with respect to, among others, transfer
of responsibility for certain activities and costs from VSI to PENTAX (the
“Letter Agreement”); and

 

WHEREAS, the parties hereto desire to terminate the Letter Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Article 1

 

Early Termination.

 

The parties hereby agree to terminate the Letter Agreement as of the 12th day of
February, 2008.

 

Article 2

 

Rights and Obligations.

 

Upon the termination of the Letter Agreement, each party shall neither be
entitled to any rights nor have any obligation under the Letter Agreement.
Further, each party shall waive any claim against the other party which has
arisen or might arise out of, or in connection with, the Letter Agreement, or
the early termination of the Letter Agreement; provided, however, that any and
all obligations already accrued under the Letter Agreement at the time of
termination of the Letter Agreement shall be valid and effective until both

 

1

--------------------------------------------------------------------------------


 

parties fully perform their obligations thereunder.

 

Article 3

 

Binding Effect.

 

Any and all of the terms, provisions and conditions of this Agreement shall be
binding upon and inure to the benefit of and the detriment of the parties hereto
and their successors and assigns.

 

Article 4

 

Severability.

 

If any term, provision or condition of this Agreement shall for any reason be
held by a legislature or a court of competent jurisdiction to be invalid, the
remaining terms, provisions or conditions hereof shall nevertheless remain in
full force and effect as if such unenforceable term, provision or condition had
never been a part hereof.

 

Article 5

 

Prior Agreement.

 

This Agreement contains the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes any prior such agreements,
including the Letter Agreement.

 

Article 6

 

Waiver.

 

No waiver of any provisions of this Agreement shall be implied and no
affirmative waiver shall be valid unless in writing and signed by the party to
be charged. No waiver of any breach of any of the terms, provisions or
conditions of this Agreement shall be construed as, or held to be a waiver of,
any other breach or a waiver of, acquiescence in, or consent to, any future or
succeeding breach hereof.

 

Article 7

 

Counterparts.

 

This Agreement may be executed in two counter parts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Agreement.

 

2

--------------------------------------------------------------------------------


 

Article 8

 

Section Headings.

 

The section headings contained herein are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement.

 

Article 9

 

Governing Law and Jurisdiction.

 

This Agreement shall be governed by the laws of the State of Massachusetts
without regard to conflict of law provisions.

 

 

 

 

PENTAX CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Nobuaki Tanishima

 

 

 

 

 

Name:

Nobuaki Tanishima

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VISION-SCIENCES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Ron Hadani

 

 

 

 

 

Name:

Ron Hadani

 

 

 

 

 

Title:

President & Chief Executive Officer

 

3

--------------------------------------------------------------------------------